Title: To George Washington from George Cabot, 4 March 1796
From: Cabot, George
To: Washington, George


          
            Sir
            March 4th 1796
          
          The great importance of selecting persons speedily for the offices created by the british treaty, & the difficulty of finding those who may be in all respects competent to the duties required, have suggested the belief that it might not be unacceptable to the Executive to receive from various parts of the Union the names of Candidates who may be thought most suitable. under the impressions of these ideas I have frequently reviewed the circles in which I have been accustomed to move, & it ought to be confessed that very few have occurr’d to my mind whose characters were wholly free from objections; however I do not hesitate to mention Mr Gore as a Gentleman who, in my estimation, unites most of the qualifications requisite for a Commissioner in London & possesses more fitness for that trust than any other Person in Massachusetts who can be consider’d as a

Candidate. I also take the liberty of naming Mr Parsons as a Lawyer whose well known talents peculiarly fit him for investigating & deciding on the claims of british Creditors, & Mr Learned of Connecticut as a Gentleman whose probity & good sense qualify him for many offices where public confidence is required. with the highest possible respect I am Sir your mo. obt Servant
          
            G. Cabot
          
        